Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.     The present application is being examined under the pre-AIA  first to invent provisions. 
  2.      Applicants' response and amendment of 5/10/2022 are acknowledged. Claim 1 has been amended. Claim 18 has been canceled.
Status of Claims 
3.     Claims 1-5, 9-17 and 21- 36 are pending. Claim 1 has been amended. Claim 18 has been canceled. Claims 6-8 and 18-20 have been canceled by previous amendments. Claims 19, 24 and 26-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021. 
Information Disclosure Statement
4.      Applicants' Information Disclosure Statements   of 5/10/2022 are acknowledged. Initialed copies are enclosed.
Rejections Moot
Double Patenting
5.     Rejection of claim 18 on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No.10774117 B2 moot in view of cancelation of said claim.
Rejections Withdrawn
Double Patenting
6.     Rejection of claims 1-5, 9, 15-17, 21-23, 25, and 36 on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No.10774117 B2 is withdrawn in view of applicants' response and amendment of 5/10/2022.
Claim Rejections - 35 USC § 102
7.     Rejection of claims 1-2 and 4-5 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Demarest et al., (mABs 2:2, 190-198, March/April 2019; published online March 01, 2010) in light of extrinsic evidence provided by Demarest et al (J. Mol. Biol. 346, 1197-1206(2005), B2 is withdrawn in view of applicants' response and amendment of 5/10/2022.
Claim Rejections - 35 USC § 103
8.     Rejection of claims  1-2, 4-5, 9, 15-17, 21-23, 25, and 36  under pre-AIA  35 U.S.C. 103(a) as being un-patentable over  as applied to claims 1-2  above, further in view of Landon et al. (WO 2010/094970 ), B2  is withdrawn in view of applicants' response and amendment  of 5/10/2022. 

Rejoinder of Some Withdrawn Claims.
9.     Claims 1-5, 9, 15-1 allowable. The election of species requirement, as set forth in the Office action mailed on 10/26/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species   requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species   requirement of claims 10-14 are directed to differenadministration times are no longer withdrawn from consideration. because the claim(s) requires all the limitations of an allowable claim. However, claims 24 and 26-35 are directed to different strains of C. difficile are withdrawn from consideration. 

EXAMINER’S AMENDMENT
10.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 24 and 26-35.

Allowable Subject Matter
11.     Claims 1-5, 9 allowed. Claims are renumbered 1-19 respectively.
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to:
   A method for eliciting an immune response against Clostridium difficile in a mammal, said method comprising administering to the mammal an effective dose of a composition, which comprises a modified C. difficile toxin that is produced by contacting a wild-type C. difficile toxin with 1-Ethyl-3-(3-Dimethylaminopropyl)-Carbodiimide (EDC) and N-hydroxysuccinimide (NHS): wherein a side chain of a lysine residue of the modified C. difficile toxin is crosslinked to a glutamic acid residue of the modified C. difficile toxin, and wherein a side chain of a lysine  residue of the modified C. difficile toxin is crosslinked to a beta-alanine moiety. 
The claims are free of prior art. The closest prior art  Demarest et al. (mABs 2:2, 190-198, March/April 2019; published online March 01, 2010), and  Landon et al. (WO 2010/094970 ), fail to anticipate or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
August 5, 2022

 
/JANA A HINES/Primary Examiner, Art Unit 1645